Exhibit 10.17

SIXTH MODIFICATION AGREEMENT

THIS SIXTH MODIFICATION AGREEMENT (the "Agreement") is made as of the 30th day
of April, 2002, by and among E-LOAN, INC. (the "Borrower"), and GMAC Bank, a
federal saving bank (the "Lender").

BACKGROUND

The Borrower and the Lender entered into a Warehouse Credit Agreement, dated as
of November 1, 2001, as amended (as so amended, the "Warehouse Credit
Agreement") pursuant to which the Lender agreed to make advances (the
"Advances") to the Borrower in accordance with the provisions of the Warehouse
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Warehouse Credit Agreement.

The Advances are evidenced by the Borrower's Amended and Restated Note, dated as
of December 17, 2001 (the "Note") in the stated principal amount of $70,000,000
and secured by, among other things, a Warehouse Security Agreement dated as of
November 1, 2001, as amended (as so amended, the "Warehouse Security Agreement")
between the Borrower and the Lender granting the Lender a security interest in
certain of the Borrower's assets.

The Borrower has requested that the Lender make certain modifications to the
terms of the Warehouse Credit Agreement, and the Lender has agreed to such
modification, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

Warehouse Credit Agreement. The Warehouse Credit Agreement is hereby amended as
follows:

Section 2.01(iv)(5) and (iv)(11) of the Warehouse Credit Agreement is amended to
read in full as follows:

"(5) the aggregate principal amount of Advances outstanding at any time secured
by Eligible Nonconforming Mortgage Loans shall not exceed $15,000,000 (the
"Nonconforming Commitment"),"

"and (11) the aggregate principal amount of Advances outstanding at any time
secured by Eligible Nonconforming Mortgage Loans and Eligible HELOCs shall not
exceed $15,000,000."

Section 10 is hereby added to the Warehouse Credit Agreement and shall read in
full as follows:

"10. Remedies

10.01 Upon the occurrence of any Event of Default, whether or not specifically
described in Section 9, the Commitment shall be terminated and all Obligations
of the Borrower shall automatically become due and payable with all accrued and
unpaid interest thereon, without presentment for payment, demand, notice of
non-payment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration, maturity, or any other notices or requirements of any kind of
Lender to the Borrower or any other Person liable thereon or with respect
thereto, all of which are hereby expressly waived by the Borrower and the
obligation of the Lender to make any Advances shall thereupon terminate.

10.02 Upon the occurrence of any Event of Default, the Lender may also do any of
the following:

(a) Foreclose upon or otherwise enforce its security interest in and Lien on the
Collateral to secure all payments and performance of Obligations of the Borrower
in any manner permitted by law or provided for hereunder.

(b) Notify all obligors in respect of the Collateral that the Collateral has
been assigned to the Lender and that all payments thereon are to be made
directly to the Lender or such other party as may be designated by the Lender;
settle, compromise, or release, in whole or in part, any amounts owing on the
Collateral, any such obligor or any Investor or any portion of the Collateral,
on terms acceptable to the Lender; enforce payment and prosecute any action or
proceeding with respect to any and all Collateral; and where any such Collateral
is in default, foreclose on and enforce security interests in, such Collateral
by any available judicial procedure or without judicial process and sell
property acquired as a result of any such foreclosure.

(c) Act, or contract with a third party to act, as servicer or subservicer of
each item of Collateral requiring servicing and perform all obligations required
in connection with Purchase Commitments, such third party's fees to be paid by
the Borrower.

(d) Require the Borrower to assemble the Collateral and/or books and records
relating thereto and make such available to the Lender at a place to be
designated by the Lender.

(e) Enter onto property where any Collateral or books and records relating
thereto are located and take possession thereof with or without judicial
process.

(f) Prior to the disposition of the Collateral, prepare it for disposition in
any manner and to the extent the Lender deems appropriate.

(g) Exercise all rights and remedies of a secured creditor under the Uniform
Commercial Code of Delaware or other applicable law, including, but not limited
to, selling or otherwise disposing of the Collateral, or any part thereof, at
one or more public or private sales, whether or not such Collateral is present
at the place of sale, for cash or credit or future delivery, on such terms and
in such manner as the Lender may determine. If notice is required under such
applicable law, the Lender will give the Borrower not less than ten (10) days'
notice of any such public sale or of the date after which private sale may be
held. The Borrower agrees that ten (10) days' notice shall be reasonable notice.
The Lender may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be so adjourned. In case of any sale of all or any
part of the Collateral on credit or for future delivery, the Collateral so sold
may be retained by the Lender until the selling price is paid by the purchaser
thereof, but the Lender shall not incur any liability in case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may again be sold upon like notice. The Lender
may, however, instead of exercising the power of sale herein conferred upon it,
proceed by a suit or suits at law or in equity to collect all amounts due upon
the Collateral or to foreclose the pledge and sell the Collateral or any portion
thereof under a judgment or decree of a court or courts of competent
jurisdiction, or both.

(h) Proceed against the Borrower on the Note.

(i) Proceed against the Guarantors or any one or more of them.

10.03 The Lender shall incur no liability as a result of the sale or other
disposition of the Collateral, or any part thereof, at any public or private
sale or disposition. The Borrower hereby waives (to the extent permitted by law)
any claims it may have against the Lender arising by reason of the fact that the
price at which the Collateral may have been sold at such private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the outstanding Advances and the unpaid interest accrued
thereon, even if the Lender accepts the first offer received and does not offer
the Collateral to more than one offeree and none of the actions described herein
shall render Lender's disposition of the Collateral in such a manner as
commercially unreasonable.

10.04 The Borrower specifically waives (to the extent permitted by law) any
equity or right of redemption, all rights of redemption, stay or appraisal which
the Borrower has or may have under any rule of law or statute now existing or
hereafter adopted, and any right to require the Lender to (1) proceed against
any Person, (2) proceed against or exhaust any of the Collateral or pursue its
rights and remedies as against the Collateral in any particular order, or (3)
pursue any other remedy in its power. The Lender shall not be required to take
any steps necessary to preserve any rights of the Borrower against holders of
mortgages prior in lien to the Lien of any Mortgage included in the Collateral
or to preserve rights against prior parties.

10.05 The Lender may, but shall not be obligated to, advance any sums or do any
act or thing necessary to uphold and enforce the Lien and priority of, or the
security intended to be afforded by, any Mortgage included in the Collateral,
including, without limitation, payment of delinquent taxes or assessments and
insurance premiums. All advances, charges, costs and expenses, including
reasonable attorneys' fees and disbursements, incurred or paid by the Lender in
exercising any right, power or remedy conferred by this Agreement, or in the
enforcement hereof, together with interest thereon, from the time of payment
until repaid, shall become a part of the principal balance outstanding hereunder
and under the Note.

10.06 No failure on the part of the Lender to exercise, and no delay in
exercising, any right, power or remedy provided hereunder, at law or in equity
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Lender of any right, power or remedy provided hereunder, at law or in equity
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. Without intending to limit the foregoing, all defenses
based on the statute of limitations are hereby waived by the Borrower to the
extent permitted by law. The remedies herein provided are cumulative and are not
exclusive of any remedies provided at law or in equity.

10.07 Application of Proceeds. The proceeds of any sale, disposition or other
enforcement of the Lender's security interest in all or any part of the
Collateral shall be applied by the Lender:

First

, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to the Lender's agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of the
Lender in connection therewith;



Second

, to the payment of any other amounts due (other than principal and interest)
under the Note or this Agreement;



Third

, to the payment of interest accrued and unpaid on the Note;



Fourth

, to the payment of the outstanding principal balance of the Note; and



Finally

, to the payment to the Borrower, or to its successors or assigns, or as a court
of competent jurisdiction may direct, of any surplus then remaining from such
proceeds.



If the proceeds of any such sale, disposition or other enforcement are
insufficient to cover the costs and expenses of such sale, as aforesaid, and the
payment in full of all Obligations of the Borrower, the Borrower shall remain
liable for any deficiency.

10.08 Lender Appointed Attorney-in-Fact. The Lender is hereby appointed the
attorney-in-fact of the Borrower, with full power of substitution, for the
purpose of carrying out the provisions hereof and taking any action and
executing any instruments which the Lender may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest and shall remain in full force and
effect until the full and final payment and performance of all Obligations.
Without limiting the generality of the foregoing, the Lender shall have the
right and power to give notices of its security interest in the Collateral,
either in the name of the Borrower or in its own name, to endorse all Mortgage
Loans payable to the order of the Borrower, to change or cause to be changed the
book-entry registration or name of subscriber or Investor, or to receive,
endorse and collect all checks made payable to the order of the Borrower
representing any payment on account of the principal of or interest on, or the
proceeds of sale of, any of the Mortgage Loans and to give full discharge for
the same.

10.09 Right of Set-Off. If the Borrower shall default in the payment of the
Note, any interest accrued thereon, or any other sums which may become payable
hereunder when due, or in the performance of any of its other Obligations under
this Agreement, the Lender, shall have the right, at any time and from time to
time, without notice, to set-off and to appropriate or apply any and all
property or indebtedness of any kind at any time held or owing by the Lender to
or for the credit of the account of the Borrower (excluding any monies held by
the Borrower in trust for third parties) against and on account of the
Obligations, irrespective of whether or not the Lender shall have made any
demand hereunder and whether or not said Obligations shall have matured;
provided, however, that the Lender shall not be allowed to set-off against funds
in accounts with respect to which (i) the Borrower is a trustee or an escrow
agent in respect of bona fide third parties other than Affiliates, and (ii) such
trust or escrow arrangement was so denominated at the time of the creation of
such account. Lender shall notify the Borrower of any set-off after its
exercising of its rights under the provisions of this Section."

References to Credit Documents. Upon the effectiveness of this Agreement:

Each reference in the Warehouse Credit Agreement to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import, and each reference in
the Restated Note and the Warehouse Security Agreement to the Warehouse Credit
Agreement, shall mean and be a reference to the Warehouse Credit Agreement as
amended hereby;

Each reference in the Warehouse Credit Agreement and the Warehouse Security
Agreement to the Note shall mean and be a reference to the Restated Note; and

Each reference in the Warehouse Credit Agreement and the Note to the Warehouse
Security Agreement shall mean and be a reference to the Warehouse Security
Agreement as amended hereby.

Ratification of Documents.

Except as specifically amended herein or amended and restated in the Restated
Note, the Warehouse Credit Agreement, the Note and the Warehouse Security
Agreement shall remain unaltered and in full force and effect and are hereby
ratified and confirmed.

The execution, delivery and effectiveness of this Agreement and the Restated
Note shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lender under the Warehouse Credit Agreement, the
Note or the Warehouse Security Agreement nor constitute a waiver of any default
or Event of Default under the Warehouse Credit Agreement, the Note or the
Warehouse Security Agreement.

Representations and Warranties. The Borrower hereby certifies that (i) the
representations and warranties which it made in the Warehouse Credit Agreement
and the Warehouse Security Agreement are true and correct as of the date hereof
and (ii) no Event of Default and no event which could become an Event of Default
with the passage of time or the giving of notice, or both, under the Note, the
Warehouse Credit Agreement or the Warehouse Security Agreement exists on the
date hereof.

Miscellaneous.

This Agreement shall be governed by and construed according to the laws of the
State of Delaware without regard to principles of conflicts of laws and shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and assigns.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

This Agreement is intended to take effect as a document under seal.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

E-LOAN, INC.

By:____________________
President

GMAC Bank

By:____________________





--------------------------------------------------------------------------------


